Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-8 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jia Zhong (Reg. No. 71826) on 11/22/2021.
The application has been amended as follow: 
Claims 1 and 8 are amended as follow:
Claim 1, lines 18-19, “…the group of apparatuses being designated by a first order acquired from an external apparatus and comprising one or more intra-DC NW-type apparatuses,” is amended to “…the group of apparatuses being designated by a first order acquired from an external apparatus and, wherein the group of apparatuses comprise
Claim 8, lines 11-13 “…the group of apparatuses being designated by a first order acquired from an external apparatus and comprising one or more intra-DC NW-type apparatuses;” is amended to “…the group of apparatuses being designated by a first order acquired from an external , wherein the group of apparatuses comprise

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, managing a network service (NS) constructed on a network (NW) including a core NW configured to serve as a virtualization area and an access NW configured to serve as a non- virtualization area, determining, by the first orchestrator, whether a group of apparatuses used for providing the NS is located in a single data center (DC), the group of apparatuses being designated by a first order acquired from an external apparatus and wherein the group of apparatuses comprise one or more intra-DC NW-type apparatuses;  in response to determining that the group of apparatuses used for providing the NS is located in the single DC, controlling, by the second orchestrator  the one or more intra-DC NW-type apparatuses; and  in response to determining that the group of apparatuses is not located in the single DC, controlling, by the third orchestrator, the one or more intra-DC NW-type apparatuses in light of other features described in independent claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
November 22, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447